Citation Nr: 1743247	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-33 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for right knee disability prior to February 29, 2016.

2.  Entitlement to a rating in excess of 30 percent disabling for status-post right knee total arthroplasty from April 1, 2017.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a Board video conference hearing held before the undersigned Veterans Law Judge (VLJ) in January 2016.  A copy of the transcript has been associated with the claims file.

These matters were previously before the Board in March 2016 and were remanded for further development.  Specifically the Board's previous remand was intended to acquire previously missing VA treatment records for the period prior to February 29, 2016.  The Veteran underwent a total right knee replacement in February 2016 and was assigned a temporary 100 percent rating under Diagnostic Code (DC) 5055 for a year and a 30 percent rating from April 1, 2017.  Therefore, the Board determined that any further examination would be premature until after the Veteran's period of convalescence.

The Veteran, in his testimony, claimed that his service-connected right knee disability contributed to his inability to obtain employment.  As such, the TDIU issue is now properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a rating in excess of 30 percent disabling for the Veteran's service-connected right knee disability from April 1, 2017 and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to February 29, 2016 the Veteran's right knee disability manifested with extension limited to no more than 10 degrees and flexion to 90 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a service-connected right knee disability have not been met for the period prior to February 29, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.321, 4.130, Diagnostic Code (DC) 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the DCs predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or misaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  Evaluation of a knee disability under both of those DCs does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Under DC 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a , Plate II.

Under DC 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

The Veteran seeks entitlement to a higher evaluation for a right knee disability prior to February 29, 2016, the date of the replacement surgery.  For the entire appeal period, the RO has evaluated the Veteran's right knee disability under DC 5003-5260.  This hyphenated diagnostic code may be read to indicate that arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of flexion under DC 5260.

In October 2010 the Veteran filed a claim for an increased evaluation of his right knee disability.  The Veteran underwent a VA examination for his knee in November 2010.  The summary of joint symptoms for the Veteran's right knee included giving way, instability, pain, weakness and restricted motion.  The Veteran was documented as using an orthotic insert, cane, and crutches with a constant frequency of use.  Objective summary of the joint findings in the right knee reveal tenderness, pain at rest, guarding of movement, crepitation, and grinding.  There was no instability, locking, or dislocation.  Objective range of motion measurements for the knees revealed right knee flexion to 80 degrees and normal extension.  There was objective evidence of pain following repetitive motion but no additional limitations after repetitions of range of motion.  There was no ankylosis of the right knee.  The examiner did endorse that the Veteran was then currently unemployed since 2006 due to a medical retirement and would need light duty with many rest periods to obtain employment. 

VA treatment records from May 2011 indicate that the Veteran presented with right knee pain with severity of three out of ten and symptoms of sharp aches and limited range of motion contributing to limitation of the Veteran's daily activity.  A physical examination was conducted documenting right knee extension limited to 10 degrees and flexion limited to 90 degrees.  The assessment by the examiner provided was right knee arthralgia due to traumatic arthroplasty related to the Veteran's prior knee trauma and associated surgery.

VA medical treatment records from June 2014 indicated chronic right knee pain.  Objective physical findings showed full range of movement in the knees.  A diagnosis of osteoarthritis in the right knee was rendered. 

VA medical treatment records from December 2014 indicate that the Veteran reported his leg "giving up" which resulted in a fall, leaving the knee swollen and stiff.  An addendum to this record provided that the Veteran was placed in an emergency facility to recover and reported pain of six out of ten with swelling.  December 2014 records from the Veteran's stay in a VA emergency department indicate that the Veteran's right knee was negative for the Lachman's test and McMurray's test.  Significant Magnetic Resonance Imaging (MRI) findings provided degenerative joint disease in the right knee.  An X-ray further confirmed the diagnosis of osteoarthritis involving the right knee.

VA medical treatment records from January 2015 indicate continued chronic right knee pain.  Objective findings on the physical examination provided the right knee was atraumatic with the joint having a full range of movement.  March 2015 VA treatment records include physical examination of the right knee which indicated "typical arthritic changes in the knee joint."

In May 2015 the Veteran presented for a VA surgical history and physical.  The Veteran denied swelling and weakness in his knees.  A May 2015 VA primary care note provided that the Veteran presented denying swelling, joint pain, and limited range of movement in his knees.  The impression was osteoarthritis involving the right knee.  In May 2015 the Veteran underwent a surgical procedure to have a retained foreign body (identified as a surgical staple) removed from his right knee.

In November 2015 the Veteran presented for a consultation with a VA orthopedic surgeon to discuss the possibility of a total right knee replacement.  In January 2016 the Veteran testified before the undersigned VLJ.  The Veteran provided that his range of motion was "very low" and had gotten worse over the preceding years, characterizing it as "half the motion I had years ago."  Regarding questions about the stability of his knees the Veteran testified that his knee swells up  and that he uses a cane because he is unsure of whether his knee will give out.

Based on a review of the record, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's right knee disability prior to February 29, 2016 is not warranted.  The Board also finds that for this period, the 10 percent rating is more appropriately assigned under 5261 for limitation of extension.  Butts v. Brown, 5 Vet. App. 532 (1993). 

There is x-ray evidence of arthritis in the knee.  At worst and with consideration of pain, extension was to 10 degrees, flexion to 90 degrees.  Limitation of extension to 10 degrees warrants a 10 percent rating, an increased rating of 20 percent is not warranted as extension is not limited to 15 degrees.  A separate compensable rating is not warranted for limitation of flexion under DC 5260 as flexion is not limited to 45 degrees. 

The Board also finds that a separate compensable rating is not warranted under DC 5257 for instability.  The Veteran was taken to an emergency facility in December 2014 after falling, which he provided was due to his leg "giving up."  However, testing for instability provided negative results and an addendum to the emergency department records indicate that the fall the Veteran was admitted for was characterized as a "twisting right knee."  Instability testing provided negative results and when asked directly about incidents of instability the Veteran did not explicitly endorse experiencing any such incidents.

Finally, the Board has considered if the Veteran's right knee disability would be entitled to a higher rating under the remaining DCs.  There is no evidence of ankylosis of the right knee, no cartilage, semilunar, or dislocation, with frequent episodes of "locking" pain, and effusion into the joint, no impairment of the right tibia and fibula, and no genu recurvatum.  38 C.F.R. § 4.71a, DCs 5256-5263.

The Board has considered the Veteran's lay statements that his right knee disability, prior to February 29, 2016 is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Such competent evidence concerning the nature and extent of his disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with their evaluations.  These medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

In sum, the Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that a rating in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted for the period prior to February 29, 2016.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability prior to February 29, 2016 is denied.


REMAND

In February 2016 the Veteran underwent a total right knee replacement surgery.  The Veteran was assigned a temporary total 100 percent disability rating for his convalescence period which expired April 1, 2017, after which a 30 percent rating was assigned pursuant to DC 5055.  The Veteran's last VA examination for his right knee disability was conducted in November 2010.  Due to the Veteran's convalescence period it was not feasible to obtain a VA examination that would accurately depict the current nature and extent of his right knee disability until after April 1, 2017.  However, the Veteran's appeal was returned to the Board without providing a new VA examination for the Veteran's right knee disability following the expiration of the Veteran's convalescence period.  Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected right knee disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The record reflects that the Veteran has been unemployed since 2006, when he was medically retired from his construction job and began receiving disability payments from the Social Security Administration (SSA).  The SSA determination did not explicitly include the Veteran's service-connected right knee disability in its findings.  However, the Veteran has contended that his right knee disability contributes to his continued unemployment, both physically, and due to the effects of his associated medications.  The Board's decision to remand the Veteran's increased rating claim for his service-connected right knee disability for the period from April 1, 2017 will potentially impact the Veteran's entitlement to a TDIU and therefore the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

To ensure the Board has a complete record, to review, on remand, any treatment records dated after April 2016 (the date of the most recent treatment records associated with the record) should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dated since April 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Ask the Veteran to complete a VA Form 21-8940, Application for TDIU. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current severity of his right knee disability.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee disability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner should also assess the Veteran's occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by his service-connected right knee disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claim of an increased rating for the Veteran's service-connected right knee disability for the period since April 1, 2017 and take all appropriate action on the TDIU claim, to include obtaining a medical opinion on the functional impact of the service-connected disabilities.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Thereafter, readjudicate the claim and determine if a TDIU is warranted.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


